EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Ernest Cusick on 1/18/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 29 was cancelled. 
The amendment was made in order to put the application in condition for allowance. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: 
Closest prior art: Corsmeier et al. (US 3,973,874; hereinafter Corsmeier)
Corsmeier discloses an article, the article comprising: an airfoil, including: a body, the body having an elongated internal cavity extending from a tip of the body, the cavity defined by an internal wall within the body; at least one elongated damping element, the at least one elongated damping element disposed in the elongated internal cavity and frictionally engaging the internal wall, thus being capable of damping vibrations, wherein the at least one elongated damping element includes at least one retention structural member, and the at least one elongated damping element being frictionally positioned in the elongated internal cavity by a friction fit of the at least one retention structural member against the internal wall of the cavity, and the at least one elongated damping 
The closest prior art of record fails to disclose or suggest that the at least one contact point protrusion includes a circular dimple. It would not have been obvious to modify Corsmeier with the shape of a circular dimple as this would change the shape of the channels formed by the projections on the collars (38 and 41). According to Corsmeier the channels serve to help equalize pressures on each side of the collar and by changing the shape of the channels, this could impact this. For this reason it would not have been obvious to modify Corsmeier. 
Claims 5-8 and 17-18 depend upon claim 1 and so are allowable. 

Regarding claim 19: 
Closest prior art: Corsmeier et al. (US 3,973,874; hereinafter Corsmeier)
Corsmeier discloses a turbine blade, the blade comprising: an airfoil, including: a body, the body having an elongated internal cavity extending from a tip of the body, the cavity defined by an internal wall within the body; at least one elongated damping element, the at least one elongated damping element disposed in the elongated internal cavity and frictionally engaging the internal wall, wherein the at least one elongated damping element disposed in the elongated internal cavity includes an impingement sleeve, and wherein at least one retention member of the impingement sleeve includes 
The closest prior art fails to disclose or suggest the at least one contact point protrusion includes a circular dimple. It would not have been obvious to modify Corsmeier with the shape of a circular dimple as this would change the shape of the channels formed by the projections on the collars (38 and 41). According to Corsmeier the channels serve to help equalize pressures on each side of the collar and by changing the shape of the channels, this could impact this. For this reason it would not have been obvious to modify Corsmeier. 
Claims 27 and 28 depend upon claim 19 and so are allowable. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745